DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	This action is response to applicant’s communication filed on 12/16/2021. Based on amended claims, 101 rejection has been withdrawn. Based on new ground of rejection, applicant’s arguments regarding prior art rejection are moot. 

Double Patenting
3.         The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 36-52 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. patent 11, 231, 958 (hereinafter ‘958). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following.
            Regarding claim 36, ‘958 discloses:
 A control system for controlling and/or monitoring devices, comprising (claim 1):
a first determining module for determining execution requirements for an execution of
control instructions by the devices, wherein device-specific requirements and/or
presupposed control instructions are stored in the execution requirements (claim 1);
a distributed database system (claim 1);
a first assigning module for assigning the respective execution requirements to the control instructions (claim 1); and a first memory module for storing the respective control instructions with the assigned execution requirements in control transactions, wherein the control transactions are stored in the distributed database system, and the control transactions are transmitted to devices (claim 1).
            Regarding claim 42, ‘958 discloses:
A determining module for a distributed database system or for a
control system having a distributed database system for controlling and/or monitoring devices, comprising (claim 10):
a first interface for receiving or retrieving control instructions (claim 10); and
a first evaluation unit for determining execution requirements for an execution of control
instructions by nodes of a distributed database system or by devices, wherein the
execution requirements are determined on a basis of device-specific requirements
relating to whether a device is capable of performing a production step in a technical system (claim 10).
	Regarding claim 46, ‘958 discloses:
A device comprising (claim 12):
a first communication module for receiving control transactions, wherein the distributed
database system provides the control transactions, wherein:
the control transactions comprise control instructions for the device, the control transactions comprise execution requirements, the execution requirements comprise device-specific requirements for the device and/or presupposed control instructions,
the applicable execution requirements are assigned to the respective control transactions, a first checking module for checking the respective execution requirements for an execution of the control instructions of one of the control transactions by the device, wherein (claim 12):
checking is performed to ascertain whether confirmation transactions for the presupposed control instructions of the respective execution requirements of the respective control transaction are available in the distributed database system; and
a first execution module for executing the control instructions by means of the applicable device on the basis of a result of the checking (claim 12).
Regarding claim 47, ‘958 discloses:
A method for the computer-aided determination of execution requirements for control instructions, the method comprising (claim 13):
receiving or retrieving control instructions; and
determining execution requirements for an execution of control instructions by nodes of 
distributed database system or by devices, wherein:
the execution requirements are determined on the basis of device-specific requirements
relating to whether a device is capable of performing a production step in a technical system, the distributed database system is a blockchain (claim 13).
Regarding claim 48, ‘958 discloses:
A method for the computer-aided control of a device, the method comprising: determining execution requirements for an execution of control instructions by the devices, wherein: device-specific requirements and/or presupposed control instructions are stored in the execution requirements (claim 16);
assigning the respective execution requirements to the control instructions; and
storing the respective control instructions with the assigned execution requirements in control transactions, wherein: the control transactions are stored in a distributed database system, the control transactions are transmitted to devices of the distributed database system (claim 16).
Regarding claim 49, ‘958 discloses:
A method for the computer-aided execution of control transactions by a device, the method comprising (claim 17):
receiving control transactions, wherein the distributed database system provides the control transactions, wherein (claim 17):
the control transactions comprise control instructions for the device,
the control transactions comprise execution requirements, the execution requirements comprise device-specific requirements for the device and/or presupposed control instructions, the applicable execution requirements are assigned to the respective control transactions, checking the respective execution requirements for an execution of the control instructions of one of the control transactions by the device, wherein:
checking is performed to ascertain whether confirmation transactions for the presupposed control instructions of the respective execution requirements of the respective control transaction are available in the distributed database system; and
executing the control instructions by means of the applicable device on the basis of a result of the checking (claim 17).
Dependent claims are also rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. patent 11, 231, 958.

4.	Claims 36-52 are rejected on the ground of  provisional nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 and 12-13 of U.S. patent application 17/072, 263 (hereinafter ‘263). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following.
            Regarding claim 36, ‘263 discloses:
 A control system for controlling and/or monitoring devices, comprising (claim 1):
a first determining module for determining execution requirements for an execution of
control instructions by the devices, wherein device-specific requirements and/or
presupposed control instructions are stored in the execution requirements (claim 1);
a distributed database system (claim 1);
a first assigning module for assigning the respective execution requirements to the control instructions (claim 1); and a first memory module for storing the respective control instructions with the assigned execution requirements in control transactions, wherein the control transactions are stored in the distributed database system, and the control transactions are transmitted to devices (claim 1).
Regarding claim 48, ‘263 discloses:
A method for the computer-aided control of a device, the method comprising: determining execution requirements for an execution of control instructions by the devices, wherein: device-specific requirements and/or presupposed control instructions are stored in the execution requirements (claim 12);
assigning the respective execution requirements to the control instructions; and
storing the respective control instructions with the assigned execution requirements in control transactions, wherein: the control transactions are stored in a distributed database system, the control transactions are transmitted to devices of the distributed database system (claim 12).
Other pending claims are also rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. patent 11, 231, 958.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
		
5.         Claims 42 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over
Ben-Naim (US 2015/0339942, hereinafter Ben) in view of Oleynik (KR 2017/0061686. Hereinafter Oleynik). 
Regarding claim 42, Ben discloses a determining module for a distributed database system or for a control system having a distributed database system for controlling and/or monitoring devices (para 0227; distributed database that stores the control information), comprising: 
a first interface for receiving or retrieving control instructions (para 0045; 0113; and 0129; user interface for receiving control instructions) and a first evaluation unit for determining execution requirements for an execution of control instructions by nodes of a distributed database system or by devices (para 0088 and 0106; the rule engine is used to identify what trap states must be executed which causes control instructions to be implemented) 
Ben does not explicitly disclose wherein the execution requirements are determined on a basis of device- specific requirements relating to whether a device is capable of performing a production step in a technical system. 
In an analogous art, Oleynik discloses wherein the execution requirements are determined on a basis of device- specific requirements relating to whether a device is capable of performing a production step in a technical system (page 14; third para; page 162, third para and page 170; third para; device specific parameters to execute the task). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Ben’s device by adding Oleynik’s disclosure in order to provide customized service to each device and improve the quality of service. 
Regarding claim 45, Ben further discloses wherein: the apparatus or the determining module comprises an activity module, the activity module is configured to display or document the activity of the apparatus and/or of the determining module (para 0124; 0185 and  0222; activity recorded;  display)

6.       Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Ben/Oleynik and further in view of MacCleery et al. (US 2016/0117158, hereinafter Mac).
Regarding claim 43, Ben/Oleynik does not explicitly disclose wherein the determining module (110) comprises an optimizer, the optimizer optimizes the execution of the control instructions by the devices on the basis of a prescribed criterion.
In an analogous art, Mac disclose wherein the determining module (110) comprises an optimizer, the optimizer optimizes the execution of the control instructions by the devices on the basis of a prescribed criterion (para 0023). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Ben/Oleynik’s device by adding Mac’s disclosure in order to improve the quality of service of a communication system

7.       Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Ben/Oleynik and further in view of Wilkinson et al. (US 2017/0300946, hereinafter Wilkinson).
Regarding claim 47, Ben discloses a method for the computer-aided determination of execution requirements for control instructions(para 0227; distributed database that stores the control information), the method comprising:
receiving or retrieving control instructions (para 0045; 0113 and 0129);and
determining execution requirements for an execution of control instructions by
nodes of a distributed database system or by devices (para 0088 and 0106).
Ben does not explicitly disclose wherein the execution requirements are determined on a basis of device- specific requirements relating to whether a device is capable of performing a production step in a technical system. 
In an analogous art, Oleynik discloses wherein the execution requirements are determined on a basis of device- specific requirements relating to whether a device is capable of performing a production step in a technical system (page 14; third para; page 162, third para and page 170; third para; device specific parameters to execute the task). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Ben’s device by adding Oleynik’s disclosure in order to provide customized service to each device and improve the quality of service. 
	Ben/Oleynik does not explicitly disclose that the distributed database system is a blockchain.
In an analogous art, Wilkinson discloses that the distributed database system is a blockchain (para 0237; blockchain).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Ben/Oleynik’s deviceby adding Wilkinson’s disclosure in order to facilitate information distribution.
There is no prior art rejection for other pending claims
	
Conclusion
8.         Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMINA CHOUDHRY whose telephone number is (571)270-7102.  The examiner can normally be reached on Monday to Thursday (7:30 a.m. to 5.00p.m.).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462